Citation Nr: 1724757	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  16-03 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an effective date earlier than March 6, 2014, for the award of dependency and indemnity compensation (DIC) benefits. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K. Vuong, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1942 to October 1945 and from September 1946 to June 1952.  

This matter comes to the Board of Veterans' Appeal (Board) on appeal from a March 2015 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The appellant is the Veteran's surviving spouse.

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman and by a March 2017 motion of representative.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) (2016) ("advanced age" is defined as 75 or more years of age).


FINDINGS OF FACT

1.  The Veteran was a prisoner of war from November 2, 1950 to November 24, 1950.  He died in November 1989; the cause of death was listed as atherosclerotic heart disease and acute myocardial infarction.

2.  The appellant is the Veteran's surviving spouse and has maintained that status since the Veteran's death. 

3.  Applications for DIC benefits were received by VA in December 1989, August 1995, November 1995 and in September 1998.  In rating decisions issued in December 1989, September 1995, November 1995, and November 1998, the RO denied the claims.  The appellant did not appeal the decisions, and no evidence or communication was received within a year of each decision, which became final based on the evidence of record.

4.  Effective October 7, 2004, a final rule was published in the Federal Register amending 38 C.F.R. § 3.309 (c) concerning presumptive service connection for certain diseases associated with prisoners of war, to include establishing presumptive service connection for atherosclerotic heart disease and myocardial infarction. 

5.  VA received a petition to reopen the previously denied claim for DIC benefits on March 6, 2015. 


CONCLUSION OF LAW

The criteria for entitlement to retroactive DIC benefits earlier than March 6, 2014 are not met.  38 U.S.C.A. §§ 1318, 5110 (West 2015); 38 C.F.R. §§ 3.22, 3.114, 3.309(c), 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's claim arises from a disagreement with the initial effective date assigned for the grant of service connection for the cause of the Veteran's death.  The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the appellant and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552(2008).

Generally, the effective date of an evaluation and award of pension, compensation, or DIC based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110 (a) (West 2015); 38 C.F.R. § 3.400 (2016). 

An exception applies where DIC compensation is awarded pursuant to a liberalizing law.  In this instance, the effective date shall be fixed in accordance with facts found, but shall not be earlier than the effective date of the act or administrative issue.  See 38 U.S.C.A. § 5110 (g) (West 2015); 38 C.F.R. § 3.114 (a) (2016); see also McCay v. Brown, 9 Vet. App. 183, 187 (1996) ("plain language of section 5110(g) prohibits a retroactive award prior to the effective date of the legislation").

Under §3.114 Change of law or Department of Veterans Affairs issue, the following provisions are applicable:

(a) Effective date of award.  Where pension, compensation, or dependency and indemnity compensation is awarded or increased pursuant to a liberalizing law, or a liberalizing VA issue approved by the Secretary or by the Secretary's direction, the effective date of such award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue. 

(1) If a claim is reviewed on the initiative of VA within 1 year from the effective date of the law or VA issue, or at the request of a claimant received within 1 year from that date, benefits may be authorized from the effective date of the law or VA issue.

(2) If a claim is reviewed on the initiative of VA more than 1 year after the effective date of the law or VA issue, benefits may be authorized for a period of 1 year prior to the date of administrative determination of entitlement.

(3) If a claim is reviewed at the request of the claimant more than 1 year after the effective date of the law or VA issue, benefits may be authorized for a period of 1 year prior to the date of receipt of such request. (Authority: 38 U.S.C. 5110(g)) 
To be eligible for a retroactive award under § 3.114, the claimant must show that all eligibility criteria for the benefits existed at the time of the effective date of the law or administrative issue and continuously thereafter.  The provisions of § 3.114 are applicable to original and reopened claims as well as claims for increase.  38 C.F.R. § 3.114 (a) (2016).

For VA compensation purposes, a "claim" is defined as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1 (p).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  It must "identify the benefit sought." 38 C.F.R. § 3.155 (a).  Thus, the essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).  VA must look to all communications from a claimant that may be interpreted as an application or claim, both formal and informal, for benefits and is required to identify and act on informal claims for benefits.  See Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  VA has amended the regulations to require submissions on standardized claim forms.  However, this change does not apply to the appellant's appeal.

The appellant filed an original DIC claim that was received by VA in December 1989, within one year of the Veteran's death.  This claim was denied that same month.  The appellant did not submit a notice of disagreement (NOD) and no additional evidence or communication was received within one year.  The decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2015); 38 C.F.R. §§ 3.156 (b), 20.302, 20.1103 (2016); Bond v. Shinseki, 659 F.3d 1362(Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52(2010); Beraud v. McDonald, 766 F.3d 1402 (Fed. Cir. 2014).

The appellant filed additional claims for DIC benefits that were received in August 1995, November 1995, and September 1998.  These were denied in rating decisions issued in September 1995, November 1995 and November 1998, respectively.  The appellant did not submit NODs, new additional evidence or communications were received within one year and the decisions became final.  Id.

In October 2004, VA amended an existing regulation, 38 C.F.R. § 3.309(c), to establish a presumption of service connection for a Veteran who had been a prisoner of war and at any time after separation from service, developed atherosclerotic heart disease.  See 70 FR 37040-37042 (effective October 7, 2004).  The effective date of the liberalizing regulation was October 7, 2004, the date the regulation was published.  See 38 U.S.C.A. § 5110 (g) (West 2015); 38 C.F.R. §§ 3.114, 3.400(p) (2016). 

In March 2015, the appellant filed a petition to reopen a previously denied claim of entitlement to DIC benefits.  

In this case, eligibility for DIC benefits existed at the effective date of the law.  The Veteran was a prisoner of war during the Korean conflict.  He died on November [REDACTED], 1989.  His death certificate indicates that the immediate cause of death was atherosclerotic heart disease and acute myocardial infarction.  The appellant is the Veteran's surviving spouse.  However, a claim was not reviewed on the initiative of VA or at the request of the appellant within one year from the October 7, 2004, the effective date of the law.  Therefore, benefits are not authorized from the effective date of the law.  See 38 C.F.R. § 3.114 (a)(1)(2016).

In this case, the date of receipt of the appellant's reopened claim for DIC benefits was March 6, 2015.  As this was more than one year after the effective date of the law, benefits are only authorized for a one-year period prior to the date of receipt of such request.  See 38 C.F.R. § 3.114 (a)(3)(2016).  Based on the foregoing, the RO's assignment of an effective date of March 6, 2014 based on liberalizing VA regulations is correct. 


ORDER

An effective date earlier than March 6, 2014, for the grant of DIC benefits is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


